Citation Nr: 9923306	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-12 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(1991) for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, E.T. and L.T.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to July 
1956.  

This matter comes from the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In his August 1998 substantive appeal, the veteran requested 
a Travel Board hearing.  In correspondence to the RO the 
following month, he withdrew his request for a Travel Board 
hearing, indicating that he was satisfied with the RO 
hearing.  In view of the foregoing, the Board is satisfied 
that he no longer desires a Travel Board hearing and his 
request for same is considered withdrawn.  38 C.F.R. 
§ 20.704(e) (1998).  


FINDING OF FACT

The veteran has not submitted, nor has he alleged the 
existence of, competent medical evidence showing that his 
preexisting right shoulder disability increased in severity 
due to treatment of the veteran at a VAMC in March 1996.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for a right shoulder disability is not 
well grounded.  38 U.S.C.A. §§ 1151 and 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the veteran was admitted 
to a VA Medical Center (VAMC) in March 1996 with complaints 
of limitation of motion of the right shoulder, and pain 
primarily with overhead activities.  A physical examination 
of the right upper extremity showed abduction to 30 degrees, 
forward flexion to 40 degrees, external rotation to 25 
degrees, and internal rotation to L4.  A right shoulder 
acromioplasty with resection of the distal clavical and 
debridement of the rotator cuff was subsequently performed, 
and the veteran was noted to have a massive rotator cuff 
tear, which was not amenable to repair.  The veteran had an 
uneventful postoperative course, and was discharged two days 
later.	

VA outpatient records show treatment for various 
disabilities, including a right shoulder disability, from 
March 1996 to December 1997.

In April 1997, the veteran submitted a claim of entitlement 
to compensation benefits under 38 U.S.C.A. § 1151 for a right 
shoulder disability, asserting that this preexisting 
disability increased in severity as a result of the March 
1996 surgery at the VAMC.  In support of his claim, the 
veteran attached private medical records reflecting treatment 
for various disabilities, including his right shoulder 
disability, from March 1996 to March 1997.

On VA examination in January 1998, the veteran gave a history 
of injuring his right shoulder in 1996 when he fell while 
working.  The report notes that the veteran subsequently 
underwent surgery to repair his right shoulder disability, 
and was disappointed in the results.  He related that he 
experienced persistent pain, and an inability to abduct his 
right shoulder.  Physical examination of the upper extremity 
showed abduction to approximately 20 degrees, adduction to 25 
degrees, external rotation to 30 degrees, and internal 
rotation to 20 degrees.  Tenderness was noted around the 
lateral aspect of the rotator cuff.  The diagnostic 
impression was postoperative rotator cuff repair with 
acromioplasty and distal clavical resection, the results of 
which are less than desired.  The examining physician 
commented that a review of the veteran's chart revealed that 
he was having significant difficulty prior to surgery.  
However, he stated that because he did not treat the veteran 
prior to this surgery, he could not offer an opinion as to 
whether his disability was made worse by the surgery.  He 
commented that based on his review of the veteran's medical 
treatment records, he seriously doubted that additional 
disability resulted from the surgery.

In May 1998, the RO denied the veteran's claim of entitlement 
to compensation benefits under 38 U.S.C.A. § 1151 for a right 
shoulder disability.  The veteran filed a notice of 
disagreement (NOD) with this decision, and requested a 
personal hearing in July 1998.  The veteran opined that the 
March 1996 surgery aggravated his right shoulder disability, 
and suggested that the January 1998 VA examination was 
inadequate because the examining physician was unable to 
offer an opinion as to whether his right shoulder disability 
was aggravated by the surgery because he had not treated the 
veteran prior to the surgery.  The veteran submitted a 
substantive appeal (Form 9) in August 1998, perfecting his 
appeal.  Therein, he reiterated that his right shoulder 
disability increased in severity as a result of the March 
1996 surgery, and indicated that he could not lift more than 
one pound with his right upper extremity.

During the September 1998 personal hearing, the veteran's 
representative maintained that the January 1998 VA 
examination was inadequate because the examining physician 
was unaware of the veteran's physical condition prior to the 
surgery in question, and was therefore unable to provide an 
opinion as to whether the operation caused the veteran's 
right shoulder disability to increase in severity.  The 
representative asserted that the removal of tissue in the 
course of the operative procedure itself could constitute an 
additional disability.  Transcript (T.) at 1.  After a review 
of the file, it was agreed that Dr. Echols was familiar with 
the veteran's condition prior to the March 1996 surgery, and 
the hearing officer agreed to request that he perform an 
examination of the veteran.  T. at 4-5.

The veteran testified that he fell and sustained an injury to 
his right shoulder prior to the March 1996 surgery in 
question.  T. at 2.  He initially treated the injury with 
nonsurgical manipulation, and then opted to have the surgery 
in March 1996.  T. at 2.  He explained that prior to the 
operation he was able to lift his right arm above his head, 
but could only lift it half way to the shoulder level 
following the surgery.  T.2.  He stated that while he could 
still fully extend and turn the extremity, he experienced 
pain when doing so.  T. at 3.  He testified that he is now 
unable to lift anything with his right arm.  T. at 3. 

The veteran's friend testified that she has lived with him 
prior to his initial injury to the right arm, and has 
observed his functional impairment since the March 1996 
surgery.  T. at 3-4.  She stated that he is now unable to 
lift his right arm, but explained that he is able to wash and 
feed himself.  T. at 4.  

A VA orthopedic examination was performed in by Dr. Echols in 
October 1998.  Subjective complaints included pain, stiffness 
and loss of endurance.  The veteran reported that he was 
unable to engage in any activities that required his right 
arm to be used at or above the shoulder level.  Physical 
examination of the right shoulder revealed positive pain 
response with impingement signs, including both near and 
Hawkins.  Positive drop-arm and positive supraspinatus signs 
were also noted.  Active flexion was to 45 degrees, and 
passive flexion was to 95 degrees; active extension was to 75 
degrees, and passive extension was to 90 degrees; active 
abduction was to 40 degrees, and passive abduction was to 60 
degrees; active and passive adduction were to 30 degrees; 
active internal rotation was to 45 degrees, and passive 
internal rotation was to 65 degrees; and active external 
rotation was to 65 degrees, and passive external rotation was 
to 85 degrees.  

The final assessment was moderate to advanced rotator cuff 
arthropathy of the right shoulder, including cephalad head 
migration, sclerosis of the superior coracoacromial arch and 
inferior humeral head osteophytes as well as mismatch of the 
articular surface of the glenoid and humeral components of 
the joint.  The record states that while the resectional 
arthroplasty of the acromioclavicular joint was noted, it did 
not appear to add a significant component to the problem.

The examining physical explained that the veteran underwent 
open cuff exploration and acromioclavicular joint resection 
in March 1996.  At that time, the significance and magnitude 
of the rotator cuff tear, combined with the poor quality of 
tissue were such that surgical repair of the cuff could not 
be accomplished.  The physician pointed out that this is well 
documented in the operative notes, and was discussed with the 
veteran following the surgery.  He explained that because the 
cuff was debrided and could not be repaired, there is 
effectively no rotator cuff attachment for the shoulder.  As 
a result, proximal migration of the head is anticipated.  He 
concluded that it is more likely than not that the veteran's 
current disability is a direct result of the original rotator 
cuff tear, and is less likely than not that his present 
symptomatology is a direct result of any operative procedure.  
While acknowledging the significant nature of the veteran's 
right shoulder disability, the physician reported that the 
impairment apparently extended from the "original 
combination of pathologic process and is not as a secondary 
result of the specific operative treatment." 

Consequently, a November 1998 hearing officer's decision 
continued the denial of entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for the veteran's right shoulder 
disability. 

In A July 1999, the veteran's representative highlighted the 
actual clinical findings concerning the status of the 
shoulder before and after surgery and maintained, in 
substance, that this evidence alone would show that the VA 
treatment resulted in additional disability.  

Analysis

In pertinent part, 38 U.S.C.A. § 1151 provided that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) provided that "[c]ompensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."  

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner, which held that no showing of 
negligence is necessary for recovery under section 1151.  In 
pertinent part, § 1151 is amended as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

The Board notes that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this instance, however, the legislative change 
applies only to claims filed (not pending) after October 
1997, and thus the earlier version of section 1151 following 
the Gardner determination is the only version applicable to 
this case.  See Jones (James O.) v. West, No. 98-664 (U.S. 
Vet. App. July 7, 1999); Bogs v. West, 11 Vet. App. 334, 343-
44 (1998). 

Since the Gardner determination, the U.S. Court of Appeals 
for Veterans Claims (Court) has provided the Board with a 
series of important cases on what constitutes a "well-
grounded claim."  The Court has held that, in general, a 
claim for service connection is well grounded when three 
elements are satisfied.  First, there must be competent 
evidence of a current disability (a medical diagnosis).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Third, there must be a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 
495-97 (1997).  Where the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence is required to establish a well-grounded 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Where 
the determining issue is a question of medical diagnosis or 
medical causation, lay assertions cannot constitute evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a).  
If no cognizable evidence is submitted to support the claim, 
the claim cannot be well grounded.  The Court has recognized 
that the same criteria for well grounding a claim for service 
connection apply to well grounding a claim for compensation 
benefits under 38 U.S.C.A. § 1151.   Jones, supra.

In Contreras v. Brown, 5 Vet. App. 492 (1993), the veteran in 
that case sought compensation pursuant to § 1151 for a back 
disability allegedly caused by VA treatment of a nonservice-
connected right knee disability.  He also contended that his 
left knee was injured within a VA vocational rehabilitation 
program.  The Court, specifically citing to Gardner, found 
that the veteran had failed to submit any medical evidence 
that his current left knee and spine disabilities resulted 
from VA surgery or treatment.  Contreras, 5 Vet. App. at 495.  
The Court, citing Grottveit, found that the veteran's own 
statements were not competent evidence of medical causation.  
Therefore, the claim was not well grounded as a matter of 
law.  Id. at 495-496.  The Court stated, in pertinent part:

. . . even accepting his assertions as 
true, he has not submitted any evidence 
that could plausibly establish that those 
incidents caused his current left knee 
and spine disabilities.  Absent such 
evidence of a causal relationship, the 
veteran has not submitted a well-grounded 
claim, as a matter of law, for § 1151 
benefits for those disabilities.  

Contreras, 5 Vet. App. at 496.  

In the current case before the Board, the veteran contends 
that his shoulder disability was aggravated by the March 1996 
surgery at the VAMC.  His representative has maintained 
either that the removal of tissue during the course of the VA 
surgery establishes additional disability, or that a plain 
reading of the clinical findings relating the function of the 
arm demonstrates that the veteran had additional disability 
due to VA treatment.  The Board notes that the removal of 
tissue as a necessary and intended consequence of the surgery 
can not constitute an additional disability that will be 
recognized under 38 U.S.C.A. § 1151.  With respect to the 
contention that the veterans' own perception or the clinical 
findings show additional disability following VA treatment, 
this, by itself, is not sufficient to establish entitlement.  
Even if additional disability is present after VA treatment, 
it must still be established that the additional disability 
is causally related to the VA treatment and not other causes 
including the natural course of the underlying disability.  

The Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1994).  Consequently, while the 
veteran is competent to provide evidentiary assertions, 
including testimony, regarding the events or manifestations 
perceptible to a lay person, that are alleged to have 
occurred, he is not competent to diagnose the etiology of his 
current right shoulder disability or to provide an opinion on 
medical causation involving the internal structures of the 
shoulder that are not perceptible to a lay party.  Thus, on 
the facts of this case, whether the preexisting disability of 
the shoulder was aggravated by the VA treatment involves a 
matter of medical expertise and thus lay parties, like the 
veteran or his representative, are not competent to provide 
evidence on this point.  Espiritu, supra.

The veteran has failed to submit any competent evidence that 
his preexisting disability increased in severity as a result 
of VA care, including surgery.  While the record is clear 
that the veteran's shoulder disability is very serious, and 
may well have deteriorated in functional capacity, the only 
competent evidence that grapples with whether any additional 
disability is causally linked to VA care is against the 
claim.  The January 1998 VA examination did not reach a 
conclusion on this point, but did contain speculation that 
there was no increased disability related to VA care.  The 
physician who performed the October 1998 VA orthopedic 
examination, and who was familiar with the veteran's 
disability both prior to and subsequent to the subject 
surgery, concluded that his current right shoulder disability 
is the result of the pathological process of the disability, 
and not the care he received at the VAMC in March 1996.  This 
opinion is not rebutted on the record.

Under the Gardner determination, "malpractice or 
negligence" is not at issue.  The sole issue before the 
Board is whether any disability resulted from treatment of 
the veteran at the VAMC in March 1996.  Under Gardner, the 
Board is required to find only a disability or aggravation of 
a preexisting disability resulting from VA treatment.  
However, no such evidence exists in this case.  Even 
considering Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
there is simply no competent evidence indicating that the 
veteran's preexisting right shoulder disability was 
aggravated in any way by the VA care, including surgery.  The 
medical evidence of record demonstrates that the veteran's 
current right shoulder disability is the result of the 
natural progress of the disability, and not an aggravation of 
it by the March 1996 surgery.  Accordingly, the veteran's 
claim must be denied.  

The Board finds no evidence to establish that treatment of 
the veteran in the March 1996 aggravated his right shoulder 
disability.  Therefore, under the standards established by 
the Court in Contreras and Jones the claim is not well 
grounded as a matter of law.  Since this claim is not well 
grounded, the VA has no further duty to assist the veteran in 
developing the record to support his claim.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well grounded' claim").  Further, as the Board is not aware 
of the existence of additional relevant evidence that could 
serve to make the veteran's claim well grounded, there is no 
further duty on the part of the VA under 38 U.S.C.A. § 
5103(a) (West 1991) to notify him of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim not having been submitted, 
the claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for a right shoulder 
disability is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

